COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TRAVIS M. DEHORNEY, TDCJ No.                     §              No. 08-19-00066-CV
 2027434,
                                                  §                 Appeal from the
                       Appellant,
                                                  §              83rd District Court of
 v.
                                                  §              Pecos County, Texas
 SHERI TALLEY, M.D., SAMUEL B. ITIE,
 and M. FUENTES,                                                 (TC# P-7872-83-CV)

                       Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of the trial

court should be affirmed in part and reversed and remanded in part. We therefore affirm the

judgment of the trial court insofar as it dismisses Appellant’s state law claims pursuant to Chapter

14 of the Texas Civil Practice and Remedies Code. We reverse the judgment of the trial court

insofar as it dismisses Appellant’s Eighth Amendment claim. That claim is remanded to the trial

court for further proceedings.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF JANUARY, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.